SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 1)* Harvest Natural Resources, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 41754V103 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of This Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) þ Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 12 Pages) CUSIP No.41754V103 13G/A Page 2of 12 Pages 1 NAME OF REPORTING PERSON JET CAPITAL INVESTORS, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware, USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.21% 12 TYPE OF REPORTING PERSON IA CUSIP No.41754V103 13G/A Page 3of 12 Pages 1 NAME OF REPORTING PERSON Jet Capital Management, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware, USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.98% 12 TYPE OF REPORTING PERSON OO CUSIP No.41754V103 13G/A Page 4of 12 Pages 1 NAME OF REPORTING PERSON Alan S. Cooper 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.22% 12 TYPE OF REPORTING PERSON IN CUSIP No.41754V103 13G/A Page 5of 12 Pages 1 NAME OF REPORTING PERSON Matthew Mark 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) ¨ (b) þ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 9.19% 12 TYPE OF REPORTING PERSON IN CUSIP No.41754V103 13G/A Page 6of 12 Pages Item 1(a). NAME OF ISSUER HARVEST NATURAL RESOURCES, INC. Item 1(b). ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICES 1177 Enclave Parkway, Suite 300 Houston, TX 77077 Item 2(a). NAME OF PERSON FILING (i) Jet Capital Investors, L.P. (the "Investment Manager"), a Delaware limited partnership which serves as investment manager to Jet Capital Master Fund LP (the "Master Fund") and certain discretionary accounts (the "Discretionary Accounts", and together with the Master Fund, the "Funds") with respect to shares of common stock directly owned by the Funds. (ii) Jet Capital Management, L.L.C. (the "General Partner"), a Delaware limited liability company which serves as the general partner of the Master Fund, with respect to shares of common stock directly owned by the Master Fund. (iii)Alan S. Cooper ("Mr. Cooper"), who, together with Mr. Mark, is responsible for the supervision and conduct of all investment activities of the Investment Manager and the General Partner, including, without limitation, for all investment decisions with respect to the assets of the Funds, with respect to shares of common stock directly owned by the Funds, and with respect to shares of common stock directly owned by him. (iv) Matthew Mark ("Mr. Mark"), who, together with Mr. Cooper, is responsible for the supervision and conduct of all investment activities of the Investment Manager and the General Partner, including, without limitation, for all investment decisions with respect to the assets of the Funds, with respect to shares of common stock directly owned by the Funds. The foregoing persons are hereinafter sometimes collectively referred to as the "Reporting Persons." Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. The filing of this statement should not be construed as an admission that any of the Reporting Persons is, for the purposes of Section 13G of the Act, the beneficial owner of the common stock reported herein. Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE (i) The Investment Manager: 667 Madison Avenue 9th Floor, New York, NY 10021 (ii) The General Partner: 667 Madison Avenue 9th Floor, New York, NY (iii) Mr. Cooper: 667 Madison Avenue 9th Floor, New York, NY 10021 (iv) Mr. Mark: 667 Madison Avenue 9th Floor, New York, NY 10021 CUSIP No.41754V103 13G/A Page 7of 12 Pages Item 2(c). CITIZENSHIP (i) The Investment Manager: Delaware, USA (ii) The General Partner: Delaware, USA (iii) Mr. Cooper: USA (iv) Mr. Mark: USA Item 2(d). TITLE OF CLASS OF SECURITIES Common Stock, $.0001 par value Item 2(e). CUSIP NUMBER 41754V103 Item 3. IF THIS STATEMENT IS FILED PURSUANT TO Rules 13d-1(b), OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act; (b) ¨ Bank as defined in Section 3(a)(6) of the Act; (c) ¨ Insurance company as defined in Section 3(a)(19) of the Act; (d) ¨ Investment company registered under Section 8 of the Investment Company Act of 1940; (e) ¨ An investment adviser in accordance with Rule 13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with Rule 13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act; (i) ¨ A church plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act; (j) ¨ A non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with Rule 13d-1(b)(1)(ii)(J), please specify the type of institution: CUSIP No.41754V103 13G/A Page 8of 12 Pages Item 4. OWNERSHIP The percentages used in Item 4 are calculated based upon the 39,424,280 shares of common stock outstanding, as reflected in Harvest Natural Resources, Inc.'s Form 10-Q, as filed on November 9, 2012. The information required by Items 4(a)-(c) is set forth in rows 5-11 for each Reporting Person hereto and is incorporated herein by reference for each Reporting Person. (i) The General Partner: (A) Amount beneficially owned: 0 (B) Percent of class: 5.98% (C) Number of shares as to which such person has: (I) Sole power to vote or to direct the vote 0 (II) Shared power to vote or to direct the vote (III) Sole power to dispose or to direct the disposition of 0 (IV) Shared power to dispose or to direct the disposition of (ii) The Investment Manager: (A) Amount beneficially owned: 0 (B) Percent of class: 3.21% (C) Number of shares as to which such person has: (I) Sole power to vote or to direct the vote 0 (II) Shared power to vote or to direct the vote (III) Sole power to dispose or to direct the disposition of 0 (IV) Shared power to dispose or to direct the disposition of CUSIP No.41754V103 13G/A Page 9of 12 Pages (iii) Mr. Cooper: (A) Amount beneficially owned: (B) Percent of class: 9.22% (C) Number of shares as to which such person has: (I) Sole power to vote or to direct the vote (II) Shared power to vote or to direct the vote (III) Sole power to dispose or to direct the disposition of (IV) Shared power to dispose or to direct the disposition of (iv) Mr. Mark: (A) Amount beneficially owned: (B) Percent of class: 9.19% (C) Number of shares as to which such person has: (I) Sole power to vote or to direct the vote 0 (II) Shared power to vote or to direct the vote (III) Sole power to dispose or to direct the disposition of 0 (IV) Shared power to dispose or to direct the disposition of Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY OR CONTROL PERSON Not applicable. CUSIP No.41754V103 13G/A Page 10of 12 Pages Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. Item 10. CERTIFICATION Each of the Reporting Persons hereby makes the following certification: By signing below each Reporting Person certifies that, to the best of his or its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No.41754V103 13G/A Page 11of 12 Pages SIGNATURES After reasonable inquiry and to the best of his or its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. DATE:February 14, 2013 JET CAPITAL INVESTORS, L.P. /s/ Alan S. Cooper Name:Alan S. Cooper Title:Authorized Signatory, Jet Capital Investors, L.P. JET CAPITAL MANAGEMENT, L.L.C. /s/ Alan S. Cooper Name:Alan S. Cooper Title:Authorized Signatory, Jet Capital Management, L.L.C. /s/ Alan S. Cooper ALAN S. COOPER /s/ Matthew Mark MATTHEW MARK CUSIP No.41754V103 13G/A Page 12of 12 Pages EXHIBIT 1 JOINT FILING AGREEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13G shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements.The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained herein and therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. DATE:February 14, 2013 JET CAPITAL INVESTORS, L.P. /s/ Alan S. Cooper Name:Alan S. Cooper Title:Authorized Signatory, Jet Capital Investors, L.P. JET CAPITAL MANAGEMENT, L.L.C. /s/ Alan S. Cooper Name:Alan S. Cooper Title:Authorized Signatory, Jet Capital Management, L.L.C. /s/ Alan S. Cooper ALAN S. COOPER /s/ Matthew Mark MATTHEW MARK
